IN THE COURT OF APPEALS OF IOWA

                                   No. 16-2007
                              Filed February 8, 2017


IN THE INTEREST OF A.M. and A.M.,
Minor Children,

B.B., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, David F.

Staudt, Judge.



      A mother appeals the order terminating her parental rights to her four-

year-old son and two-year-old daughter. AFFIRMED.



      Joshua M. Moon of Dutton, Braun, Staack & Hellman P.L.C., Waterloo, for

appellant mother.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

      Timothy M. Baldwin of Juvenile Public Defender’s Office, Waterloo,

guardian ad litem for minor children.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                             2


TABOR, Judge.

       A mother, Brittany, appeals the juvenile court’s order terminating her

parental rights. Two children are at issue—her son, A.M., born in July 2012, and

her daughter, A.M., born in April 2014.1 She challenges the statutory grounds for

termination under Iowa Code section 232.116(1) (2016), argues termination was

not in the children’s best interests under section 232.116(2), and contends there

was clear and convincing evidence termination of her rights would be detrimental

to the children because of the closeness of the parent-child relationship under

section 232.116(3)(c). Finding the mother’s arguments unconvincing, we affirm

the juvenile court’s order.2

       Police arrested Brittany in late April 2015 for violating a court order

prohibiting her contact with a paramour. At that time, the Iowa Department of

Human Services (DHS) workers found unsanitary conditions in the home she

shared with her two young children and removed them from her care. Other

adults staying in the home reported Brittany left the children alone in a bedroom

most of the day.

       Brittany had been diagnosed with depression, anxiety, obsessive-

compulsive disorder, bipolar disorder, and borderline personality disorder.

Brittany, who was expecting her fourth child in June 2015, could not take her




1
  Brittany has a total of five children. One child is older than A.M. and A.M. and lives in
Texas. Brittany gave birth to two younger children while A.M. and A.M. were removed
from her care.
2
  We review termination orders de novo. In re A.M., 843 N.W.2d 100, 110 (Iowa 2014).
We give weight to the juvenile court’s findings of fact, especially when witness credibility
is at issue, but we are not obliged to accept them. Id.
                                           3


prescribed medications for those conditions while she was pregnant. Brittany

gave birth to J.B. in mid-June.3

       The juvenile court adjudicated A.M. and A.M. as children in need of

assistance (CINA) in August 2015. The children have not been returned home

since that time.     The DHS case worker identified Brittany’s mental-health

problems, her struggles with basic parenting skills, and her unhealthy

relationships with men4 as the reasons for their continued removal.

       In November and December 2015, the DHS reported to the juvenile court

that Brittany and the children’s biological father, Timothy, were making progress

in their parenting roles. In recognition of that progress, in January 2016, the

court deferred permanency for six months. But in February, Timothy fell back

into his pattern of substance abuse and was arrested for a probation violation.

While Timothy was incarcerated, Brittany’s parenting progress stalled.              She

missed counseling sessions and could not consistently apply safe parenting skills

during visits with the children. Complicating the situation, Brittany was expecting

another baby in early September 2016 and had a high-risk pregnancy.5




3
  J.B., who was removed from Brittany’s care in early 2016 due to safety concerns, is not
a subject of this appeal.
4
  During the CINA case, Brittany had no-contact orders against three different men, two
of whom were fathers to her children.
5
  The DHS scheduled limited visitation during late May and early June 2016 because
Brittany’s doctor recommended strict bed rest. Nevertheless, Brittany took the city bus
eight times in two weeks to visit Timothy in jail. Her fifth child, N.M., was born
prematurely at the University of Iowa Hospitals and Clinics in mid-June 2016. Brittany
stayed in Iowa City while the infant remained hospitalized and told the DHS she could
not return to Waterloo to attend visits with A.M. and A.M. But the DHS worker later
learned Brittany did return to visit Timothy in jail on three occasions.
                                             4


       In April 2016, the State filed a petition to terminate Brittany’s parental

rights to A.M. and A.M., citing subsections 232.116(1)(a), (b), (e), and (h).6 At

that time, both children were under four years of age. The juvenile court held a

permanency and termination hearing on August 29, 2016. By the date of the

hearing, Brittany’s son had turned four years old.            At the hearing, the State

dismissed its allegation under subsection (a).            On November 14, 2016, the

juvenile court issued an order denying the State’s request to terminate under

subsection (b) and granting termination of parental rights concerning Brittany’s

daughter under subsection (h) and both children under subsection (e). Brittany

now appeals.

       In examining Brittany’s claims, we follow the three-step termination

framework set out in In re P.L., 778 N.W.2d 33, 39 (Iowa 2010). First, we must

determine if the evidence proves one of the enumerated grounds for termination

in section 232.116(1). Id. at 40. If a ground is proven, we must consider the

best-interests factors in section 232.116(2). Id. Finally, if those factors require

termination, we must decide if any countervailing reasons exist under section

232.116(3) to forego termination. Id.

       Statutory ground. When the juvenile court terminates parental rights on

more than one statutory ground, we may affirm if we find clear and convincing

evidence supports any of the subsections cited by the juvenile court. In re D.W.,

791 N.W.2d 703, 707 (Iowa 2010). In this case, we find clear and convincing

evidence under section 232.116(1)(e).


6
 The petition also sought to terminate the rights of their biological father, but he is not a
party to this appeal.
                                         5


       To terminate parental rights under subsection (e), the State must show:

(1) the children have been adjudicated CINA under section 232.96, (2) they have

been removed from the parent’s physical custody for a period of at least six

consecutive months, and (3) there is clear and convincing evidence the parent

has not maintained significant and meaningful contact with the children during

those months and has made no reasonable efforts to resume care of the children

despite being given the opportunity to do so. Iowa Code § 232.116(1)(e). The

code section defines “significant and meaningful contact” as an “affirmative

assumption by the parents of the duties encompassed by the role of being a

parent.” Id. Those affirmative duties include making a genuine effort to complete

the responsibilities prescribed in the case permanency plan. See In re T.S., 868

N.W.2d 425, 436–37 (Iowa Ct. App. 2015).

       The juvenile court found Brittany “failed to show a continued genuine

interest in her children or a genuine effort to complete the responsibilities

prescribed in the case permanency plan.”        On appeal, Brittany contests this

finding, insisting she was “able to maintain a clean apartment” and “continued to

show interest in her children even throughout a complicated pregnancy that

required her to be on bed rest at the University of Iowa Hospital and Clinics.”

       After our de novo review of the record, we reach the same conclusion as

the juvenile court. Brittany did not exert genuine, sustained efforts to meet the

expectations in the case permanency plan that would ensure the safety of her

children.   The DHS case worker estimated Brittany’s overall compliance with

recommended services at only sixty percent. During visits, Brittany exhibited

frequent lapses in supervision of her three young children, exposing them to
                                        6


potentially harmful situations.   She was unable to treat her mental-health

conditions by medication due to her pregnancies and attended only half of the

scheduled counseling sessions. And most significantly, she allowed her volatile

relationships with men to interfere with regaining custody of her children. Her

misplaced priorities are evident from her repeated visits to see Timothy in jail

when doctor-ordered bed rest and N.M.’s premature birth limited her contact with

A.M. and A.M. We affirm termination under section 232.116(1)(e).

      Best interests. Having determined the State satisfied a statutory ground

for termination, we turn to Brittany’s argument that severing the parent-child

bonds did not serve the best interests of A.M. and A.M.          See Iowa Code

§ 232.116(2).   In determining best interests, we must consider the children’s

safety, the best placement for furthering their long-term nurturing and growth,

and their physical, mental, and emotional condition and needs. See P.L., 778

N.W.2d at 37. Our consideration of these factors leads us to conclude

termination would promote the well-being of A.M. and A.M.—both in the short

term and the long run.

      The DHS worker testified Brittany continued “to put herself in situations

with men that are very unhealthy and put her children at risk” and “after providing

her with services it was obvious that she struggled to learn basic parenting skills

needed to keep the children safe.” According to the DHS reports, during their

sixteen months in family foster care, the children have “come a long way”

developmentally. A.M. and A.M. need a safe place to grow up, and Brittany has

proved herself unwilling or unable to provide it. See A.M., 843 N.W.2d at 113

(citing In re J.E., 723 N.W.2d 793, 802 (Iowa 2006) (Cady, J., concurring
                                          7


specially), which identified children’s safety and need for a permanent home as

the “defining elements” of their best interests). Accordingly, we find termination

of her parental rights was in the children’s best interests.

       Closeness of parent-child bonds.          Having established termination of

Brittany’s parental rights is in the children’s best interests, the last step of our

analysis is to decide if any factors in section 232.116(3) apply to preclude the

termination. See In re M.W., 876 N.W.2d 212, 225 (Iowa 2016). Brittany points

to subsection (c), asserting the DHS reports entered into evidence “repeatedly

reference the excitement experienced by the children when they attended visits

with their mother.” Section 232.116(3)(c) allows the juvenile court to refrain from

terminating parental rights if “[t]here is clear and convincing evidence that the

termination would be detrimental to the child at the time due to the closeness of

the parent-child relationship.” This factor is permissive, not mandatory. See

M.W., 876 N.W.2d at 225.

       We agree the record reveals A.M. and A.M. enjoy a warm bond with their

mother. But we do not find the closeness of the relationship between Brittany

and her children outweighs their need for a safe and permanent placement.

Accordingly, we affirm the termination order.

       AFFIRMED.